Decided that where a defendant attempts to make his defence by an answer, instead of a plea, he must answer the bill fully. And that upon this principle, where a defendant is sued as executor, to recover a debt against his testator, and the bill prays an account, he must set forth an account of the estate, real and personal, of the testator upon which the complainant has an equitable claim to satisfy his debt. And that a consent by such defendant, ip his answer, to be made personally liable if the complainant succeeds in the suit, will not protect him from setting forth such account.
Exceptions to answer allowed, and the decision of the vice chancellor overruling master’s report affirmed with costs.
Defendant to have same time to answer exceptions as he had at the time the appeal was entered.